Citation Nr: 0507991	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

These matters were previously before the Board in December 
2003, at which time the Board remanded the matters to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Right ear hearing loss is manifested by hearing loss 
manifested by Level I hearing acuity in the ear.  In the 
absence of complete deafness, the non-service connected ear 
is considered normal for rating purposes.

2.  The veteran's PTSD is manifested by impaired sleep, 
occasional intrusive recollections and some social isolation.  
Symptoms of paranoia, obsessive-compulsive behavior and 
avoidant features are due to a personality disorder that is 
not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2004).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised to identify 
evidence showing an increase in severity in his service-
connected PTSD and right ear hearing loss.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additionally, as discussed 
below, it does not appear that there is any outstanding 
evidence that has not been associated with the veteran's 
claims file.   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified both VA and private 
treatment for his PTSD and hearing loss.  The RO has obtained 
the veteran's VA outpatient treatment records and the veteran 
has submitted the private treatment records.  Moreover, the 
veteran was afforded VA examinations as noted below.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Veteran. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Veteran. App. 143 (2001); see also Quartuccio 
v. Principi, 16 Veteran. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).




III.  Right Ear Hearing Loss

Service connection for right ear hearing loss was granted by 
a December 1997 rating decision.  A noncompensable (0 %) 
rating was assigned.  A February 2000 rating decision denied 
an increased rating for the service-connected disability.  In 
June 2001, the veteran claimed entitlement to an increased 
rating.  

A June 2001 treatment note from J. C., M.D. indicated that 
audiograms had shown a slow worsening in the high frequencies 
in both ears.  An examination revealed a Eustachian tube 
dysfunction and high frequency neurosensory hearing loss.  
The physician noted that some of the symptoms might be due to 
a dental condition.  

The veteran was afforded a VA audiology examination in 
October 2001.  The report noted that the veteran complained 
primarily of pressure in his Eustachian tubes.  He stated 
that his left ear had better hearing.  He had communication 
difficulties with background noises and female voices.  
Tinnitus was ringing and constant.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
15
30
15


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

A March 2002 private audiology examination from P. S., Au. D, 
noted that the veteran had a long-standing history of hearing 
loss due to service in military.  He also had difficulty with 
chronic tinnitus and regulating the pressure in his ears.  
Audiometric testing revealed normal sensitivity from 250-3000 
hertz progressing to moderate levels between 4000-8000 hertz.  
Word recognition score was excellent (96%) at the veteran's 
Most Comfortable Listening Level (MCL).  


Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
20
45


He was afforded another VA audiology examination in September 
2004.  Therein, the veteran complained of difficulty hearing 
his boss at work.  He reported constant tinnitus, which he 
described as a high-pitched ringing sound.  He also 
complained of difficulty equalizing the pressure in his ears.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
50


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2004).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation from hearing impairment of I in the 
absence of complete deafness.  38 C.F.R. § 4.85(f).  

During the October 2001 VA audiologic examination, puretone 
thresholds were 10, 15, 30, and 15 for the right ear.  The 
puretone threshold average is 17.5.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear.  Application of these scores to Table VI results 
in designation of I for the right ear.  The non-service-
connected left ear is designated I.  38 C.F.R. § 4.85(f).  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  

During the March 2002 private audiologic examination, 
puretone thresholds were 10, 10, 20 and 45for the right ear.  
The puretone threshold average is 21.25.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear.  Application of these scores to Table VI results 
in designation of I for the right ear.  The non-service-
connected left ear is designated I.  38 C.F.R. § 4.85(f).  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
remains noncompensable.  

Finally, during the September 2004 VA audiologic examination, 
puretone thresholds were 10, 10, 25, and 50 for the right 
ear.  The puretone threshold average is 23.75.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  Application of these scores to Table VI 
results in designation of I for the right ear.  The non-
service-connected left ear is designated I.  38 C.F.R. 
§ 4.85(f).  When these designations of impaired efficiency 
are applied to Table VII, the percentage evaluation for 
hearing impairment again is noncompensable.  

Hence, based on the foregoing, the Board finds that the 
criteria for a compensable disability evaluation for right 
ear hearing loss have not been met.  

The Board has considered the veteran's statements in the 
record with regard to the severity of the his hearing loss 
and the Board in no way discounts the difficulties that he 
experiences as a result of his hearing loss.  However, it 
must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designation assigned 
after audiometry results are obtained.  Hence, the Board has 
no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

Finally, in reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  PTSD

Service connection for PTSD was granted by way of a March 
1998 rating decision.  A 30 percent disability evaluation was 
assigned.  In June 2001, the veteran claimed entitlement to 
an increased rating for the service-connected disability.  
The veteran reported treatment at the VA medical center and 
the Manchester Vet Center.  

An August 2001 letter from the Vet Center indicated that the 
veteran had persecutory delusions that had resulted in a 
nearly complete absence of interpersonal relationships.  The 
veteran tended to minimize his symptoms and did not provide 
unsolicited information.  The examiner noted that the veteran 
had a Global Assessment of Functioning Score (GAF) of 38-40 
representing serious impairment in relationships, thinking, 
and delusions.  

VA outpatient treatment records are of record.  A January 
2001 note indicated that the veteran was on Clonazepam for 
insomnia and an anger disorder.  He worked as a machine 
operator.  An August 2001 note noted active problems of PTSD 
and dysthymia.  A GAF score of 75 was assigned.  

The veteran was afforded a VA examination in October 2001.  
Therein, he reported that he had highs and lows and spent a 
lot of time alone.  He stated that he angered easily and had 
difficulty sleeping.  He received VA treatment every three 
months and was on Clonazepam.  The veteran was employed as a 
machinist, and reportedly, enjoyed his work.  Socially, he 
participated in sailing and fishing.  He had an iceboat and 
also enjoyed ice-skating.  He saw friends every once in a 
while.  

Upon mental status examination, the veteran's behavior was 
appropriate and relaxed.  His speech was normal, although he 
reported that he was anxious.  His affect was appropriate.  
There were no reported hallucinations or delusions.  He did 
not report any preoccupations or obsessions.  There was no 
homicidal or suicidal ideation.  His long-term and short-term 
memory were commensurate with age.  His judgment was good and 
his insight was within normal limits.  He complained of daily 
intrusive thought about Vietnam.  He tried to avoid thoughts 
about traumatic events during service.  He tried to avoid 
activities that might trigger the trauma.  He had difficulty 
with his sleep and a bad temper.  The examiner noted that the 
disorder caused significant social impairment, but because 
the veteran worked alone, it had not caused occupational 
impairment.  The Axis I diagnosis was chronic, mild PTSD, and 
alcohol and cannabis abuse, both in remission.  A GAF score 
of 65 was assigned.  

A VA psychiatric note in December 2001 noted that the veteran 
continued to be fully employed, but that his social life 
needed some improvement.  A GAF of 70 was assigned.  

In December 2003, the Board remanded this matter to the RO 
for additional development.  

In June 2004, the veteran submitted a psychological 
evaluation by clinical psychologist, T.A., Ph.D.  Therein, 
the veteran reported that he was single, had no friends and 
was employed.  He reported that he had depression and 
anxiety, including panic attacks.  At times, he felt a 
compulsion to hand wash.  Upon mental status examination, the 
veteran had paranoia and looseness of thought.  He did poorly 
on a Babcock Story Recall Test.  He endorsed classic symptoms 
of depression, social isolation, emotional numbing, and 
psychological hyperarousal.  The examiner noted that the 
veteran's symptoms, including the paranoia, reflected 
psychological strategies to cope with frightening events 
during service.  She noted that he had impaired memory and 
concentration. The examiner noted that the veteran had 
pervasive day-to-day difficulties resulting from his combat 
service.  

The Axis I diagnoses were chronic PTSD, major depression, 
agoraphobia with panic attacks, and compulsive and paranoid 
symptoms secondary to PTSD.  The axis II diagnosis was 
deferred.  He was assigned a GAF score of 43, representing 
serious impairment in social and occupational functioning.  

In September 2004, the veteran's claims folder was forwarded 
to a VA psychiatrist for review.  The veteran reported 
current problems with anger, difficulty sleeping, and with 
memory.  He lived alone.  He was employed full time making 
gears.  There were no prior hospitalizations or legal 
problems noted.  

Upon mental status examination, the veteran's speech was 
normal.  His affect was jovial and he liked to joke about his 
difficulties.  He denied any hallucinations or delusions.  
His thought process suggested distractibility but he was 
easily brought back to the point of conversation.   He did 
have obsessional behaviors, primarily washing of his hands.  
He did have paranoid delusions, and believed that someone was 
watching him.  He reported passive suicidal ideation but no 
homicidal ideation.  The veteran reported 4 hours of good 
sleep per night.  The rest of the hours were restless.  The 
veteran's memory for short term and long-term was adequate.  
With respect to his PTSD, the veteran reported that he 
probably thought about his traumatic experiences on a weekly 
basis, but now lets them go, and believed they were not a big 
problem for him.  

The examiner noted that the veteran met the criteria for 
PTSD, in partial remission, alcohol abuse, in full remission, 
cannabis abuse, in full remission, and an Axis II diagnosis 
of personality disorder, not otherwise specified, and a 
learning disorder, not otherwise specified.  A GAF score of 
70 was assigned.  The examiner opined that the veteran's 
personality disorder was not related to his PTSD in partial 
remission.  The veteran's paranoid thoughts were part of a 
schizotypal disorder that began many years after service.  
The examiner noted that the veteran's tinnitus also had an 
effect on the veteran's interpersonal functioning.  (He is 
separately service connected for tinnitus with a 10 percent 
rating assigned.)

The examiner opined that the veteran's PTSD did not have any 
effect on his social and occupational functioning.  He noted 
that the veteran's individual psychotherapy sessions were 
effective in lessening the impact of his PTSD symptoms.  The 
examiner opined that the private examiner in June 2004 
focused on the veteran's traumatic events in service and not 
on how the veteran was thinking about the trauma.  He opined 
that the GAF score of 43 assigned was incredibly low and, 
based on such, would suggest that the veteran would not be 
able to function on the job.  

The veteran's PTSD is rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 PTSD is evaluated 
under a general rating formula, set forth at 38 C.F.R. 
§ 4.130.  Under such Diagnostic Code, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this matter, there are widely divergent opinions with 
respect to the severity of the veteran's PTSD symptomatology.  
The letter from the Vet Center and the June 2004 private 
examination report both noted that the veteran's PTSD 
symptoms caused severe social impairment.  The private 
examiner in April 2004 noted that the veteran had anxiety, 
panic attacks, delusions, paranoia, depression, social 
numbing and psychological hyperarousal.  The examiner 
attributes all of these symptoms to the veteran's PTSD.  

On the other hand, VA outpatient treatment records 
consistently note that the veteran's PTSD symptoms are mild, 
indicated by assigning GAF scores of 70.  The VA examiner in 
September 2004 distinguished those symptoms that were due to 
PTSD from those that were due to an unrelated personality 
disorder.  The Board notes that if the manifestations of any 
service-connected and nonservice-connected disabilities 
cannot be differentiated, all symptoms must be included in 
determining the proper disability rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor and that such manifestations be attributed to the 
service-connected disability).  Here, the VA examiner has 
carefully distinguished those symptoms that are due to PTSD 
from those that due to an unrelated disorder.  Moreover, the 
VA examiner's opinion was based upon a review of claims file 
and his prior history.  The conclusions reached are 
consistent with the veteran's VA outpatient treatment records 
which show that his PTSD symptoms were generally mild.  

The Board finds that this evidence constitutes the most 
probative medical evidence of record on the question of 
current disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The Vet Center evaluation was not performed by a psychologist 
or psychiatrist.  Moreover, there is no indication that the 
Vet Center examiner or the private examiner in June 2004 had 
the benefit of review of the veteran's prior records of 
treatment.  As such, these reports are of lesser probative 
value.  It is also noted that the appellant has remained 
fully employed throughout this period.  This also suggests no 
more than the current degree of impairment.

The Board finds that the veteran's PTSD is manifested by 
impaired sleep, occasional intrusive recollections and some 
social isolation.  The competent medical evidence does not 
indicate that the veteran has experienced at least 
occupational and social impairment with reduced reliability 
and flexibility due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once weekly, difficulty in understanding 
complex commands; impairment in short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  
Accordingly, the criteria for a 50 percent evaluation have 
not been met.  It follows then, that on this record, the 
criteria for any evaluation in excess of 50 percent likewise 
are not met.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, GAF scores ranged from 37 to 70.  However, for 
the reasons stated above, the Board finds more probative the 
GAF scores assigned as part of his continuing VA outpatient 
treatment and that assigned during the September 2004 VA 
examination.  Those GAF scores range from 65 to 75.  Pursuant 
to the DSM-IV, GAF scores between 61 and 70 are indicative of 
mild symptoms or some difficulty in social, occupational or 
school functioning.  GAF scores between 71 and 80 are 
indicative of transient symptoms and no more than slight 
impairment in social, occupational and school functioning.  
These definitions are consistent with the symptoms the 
veteran has demonstrated in this case; hence, the assigned 
GAF likewise provides no basis for assignment of any higher 
evaluation.  

In light of the foregoing, the Board determines that there is 
no schedular basis for assignment of more than a 30 percent 
rating assigned for PTSD.  The Board also finds that 38 
C.F.R. § 3.32 1(b)(1) (cited to in the March 2002 statement 
of the case) provides no basis for assignment of more than a 
30 percent rating, on an extra-schedular basis.  In the 
absence of evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
frequent periods of hospitalization, or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an evaluation in excess of 30 percent 
for service-connected PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



	(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for right ear hearing loss is 
denied.  

An evaluation greater than 30 percent for PTSD is denied.   


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


